


Exhibit 10.27

 

AMENDMENT TO LEASE

 

This Amendment to Lease (this “Amendment”) is made as of June 30, 2015 by and
between BULFINCH SQUARE LIMITED PARTNERSHIP, a Massachusetts limited partnership
(“Landlord”) and Healthcare Ventures, LLC a Delaware limited liability company
“Tenant”).

 

WHEREAS, Landlord and Tenant are parties to that certain Lease dated, March 30,
2012 pursuant to which Tenant has leased from Landlord certain premises on the
first (1st) floor of the Building located at 47 Thorndike Street, Cambridge,
Massachusetts, as more particularly described in the Lease; and

 

WHEREAS, the term of the Lease is scheduled to expire on March 31, 2016; and

 

WHEREAS, Landlord and Tenant desire to extend the term of the Lease upon the
terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing and for other consideration
the mutual receipt and sufficiency of which are hereby acknowledged, Landlord
and Tenant agree that the Lease is hereby amended as follows:

 

1.             Capitalized terms used and not otherwise defined in this
Amendment shall have the meanings attributed to them in the Lease.

 

2.             The definition of “Original Term” in Section 1.1 of the Lease is
hereby deleted and replaced with the following:

 

The period commencing on the Commencement Date and expiring on June 30, 2016.

 

3.             The definition of “Annual Fixed Rent” in Section 1.1 of the Lease
is hereby amended to reflect that the Annual Fixed Rent for the period
commencing on April 1, 2016 and expiring on June 30, 2016 shall be as follows:

 

Period

 

Rent Per Square Foot of
Premises Rentable Area
Per Annum

 

Annual Fixed Rent

 

Monthly
Installment

 

5/1/16 — 7/31/16

 

$

31.00

 

$

98,394.00

 

$

8,199.50

 

 

4.             Tenant currently occupies the Premises and is agreeing to an
extension of the term as herein provided with the Premises being in “as is”
condition.

 

--------------------------------------------------------------------------------


 

5.             The date of the “Extension Notice” in Section 2.3 is hereby
amended to reflect January 15, 2016 as the final notice date for Tenant to
notify Landlord of its intent to extend its Lease.

 

6.             Tenant warrants and represents that it has dealt with no broker
in connection with the execution of this Amendment other than Transwestern, RBJ
, representing Tenant, and Hammond Real Estate, representing Landlord (the
“Brokers”), and in the event of any brokerage claims or liens, other than by the
Brokers, against Landlord or the Property predicated upon or arising out of
prior dealings with Tenant, Tenant agrees to defend the same and indemnify and
hold Landlord harmless against any such claim, and to discharge any such lien.
Landlord shall pay the brokerage commission due the Brokers in connection with
this Amendment pursuant to a separate agreement between Landlord and Hammond
Real Estate.

 

7.             As amended hereby, the Lease is hereby ratified and confirmed.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereto executed this Amendment as of the
date first above appearing.

 

 

LANDLORD:

 

 

 

BULFINCH SQUARE LIMITED PARTNERSHIP

 

 

 

By:

Courthouse Associates, Inc., its general partner

 

 

 

 

 

By:

/s/ Kenneth Krozy

 

 

Kenneth Krozy

 

 

Vice President

 

 

 

 

TENANT:

 

 

 

 

 

Healthcare Ventures, LLC

 

 

 

 

By:

/s/ Robert Steinberg

 

 

Name: Robert Steinberg

 

 

Vice President - Operations

 

3

--------------------------------------------------------------------------------
